internal_revenue_service appeals_office market street suite philadelphia pa number release date date date a b ull - department of the treasury person to contact employee 1d number tel fax refer reply to in re eo revocation form required to be filed tax period s ended form number employer_identification_number c last day to file a petition with the united_states tax_court united_states claims_court or the district_court of the united_states for the district of columbia certified mail may dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the intemal revenue code effective date ur adverse determination was made for the following reason s providing down payment assistance to home buyers to finance a substantial part of your activities during the year under examination consisted of the assistance you relied on home selters and other real-estate related businesses that stood to benefit from these down payment assistance transactions your receipt of a payment from a home seller corresponded to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operated demonstrates you were operated primarily to further business_interest of home sellers and other real-estate related businesses therefore you were operated for a substantial nonexempt purpose in addition your operations furthered the private interests of the persons that finance your activities accordingly you were not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to fite federal_income_tax returns on form_1120 for any years that are still open under the statute_of_limitations file the retums in accordance with their instructions and do not send them to this office if you decide to contest this determination under declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st day after this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations or extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpfut contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager enctosures notice heipful contacts for your 'deficiency notice’ internal_revenue_service department of the treasury date date a b certified mall - return receipt requested dear taxpayer_identification_number cc form_990 ‘tax year s ended person to contacvid number contact numbers tetaphone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_50i c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations ‘the appeats office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process ‘you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the rs regarding the issue that was the subject of the technical_advice letter rev catalog number s4309f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 c of the code ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistence is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this jeter f you write please provide a telephone number and the most convenient time to call if we need to contact you ‘thank you for your cooperation sincerely vicki l hansen acting director eq examination enclosures publication publication report of examination letter rev alalog number ‘legend org organizatzon name president agent agent vice president vice president news-1 newe-2 newe-3 news-1 news-2 news-3 state state president treasurer treasurer xx date issues whether an organization whose primary purpose is operating a down- payment assistance program is operated exclusively for charitable purposes within the meaning of sec_501 c facts org was incomorated in the state of state the articles of incorporation were signed on april 20xx by president president the corporation was formed under the state nonprofit corporation cade for the purpose of providing down payment assistance in the form of gift funds to low to moderate level income persons who purchase a home the corporation's initial board members were president president secretary vice president vice president and treasurer treasurer the organization filed form_1023 application_for recognition of exemption in 20xx the application was signed by president president treasurer on may 20xx in part il question of the application org originally stated that down payment assistance will be provided to any individuat who qualifies for a loan under fha guidelines the organization also stated that the organization will only collect a moderate service fee from the home selier this was later amended by the organization to state that it would ‘provide dawn payment assistance in the form of gift funds to low income persons who purchase a home provide free educational seminars and home ownership classes and provide charitable services such as crime watches and debris clean-up for low income neighborhoods to help combat deterioration in their communities at large in part ii question org originally stated that the sources of income consist of fees for services received from home sellers this was tater amended to state that the organization's support would consist of contributions and donations from the general_public in part li question the organization stated that there would be no fundraising program jn a letter from the irs to org dated july 20xx the service requested additiona information regarding the form_1023 filed by the organization n this letter the eo determinations specialist noted that it appeared that the organization would not qualify for exemption under sec_501 of the code the specialist reached this conclusion for a number of reasons first you indicate an important part of your operation and your source_of_income will be the performance of services to persons attempting to market their homes in exchange for a fee comprised of a percentage of the final sales_price there is no information from which it can be conciuded that the services you describe will further or advance any charitable purpose it appears the described services provide a convenience and a benefit to homeowners who are not members of a charitable_class of person because services you describe further no exempt_purpose and because they result in benefits to private persons you do not meet the operational_test of sec_501 c of the code which requires that you operate exclusively for charitable purposes second you indicate another important part of your operations will be providing financial benefits to persons of low and moderate income to assist them in acquiring a home while the providing of assistance to low income or needy individual to enable them to acquire housing would otherwise be considered a charitable activity providing these benefits to moderate income persons would not be deemed charitable you have not explained how benefits you propose to provide to moderate income persons furthers a charitable purpose in response org submitted a response on august 20xx president stated that he determined that there were errors on the application in the articles of incorporation and in the by-laws that would cause org to fail both the organizational and organizational tests for exemption president then stated that he was amending his response to part il question of the form to read of our time and resources wil be devoted to the following activities to provide down payment assistance in the form of gift funds to low income persons who purchase a home this will further our charity purpose of heiping more iow income persans become homeowners to provide free educational seminars and home ownership classes this wili further our charity purpose of educating more people on the benefits and responsibilities of home ownership and to provide charitable services such as crime watches and debris clean-up for low income neighborhoods ta help combat deterioration in their communities at large this will further our charity purpose of helping to provide safer neighborhoods for low income persons president also stated that he was changing his response to part ll question of the form_1023 io state that the sources of financial support would be contributions and donations from the general_public president included a corrected page of the form_1023 to be included in the original application in addition president submitted an amendment to the articles of incorporation which revised the purpose of org the revised primary purpose stated that org would provide down payment assistance in the form of gift funds to low income persons who purchase a home other purposes include providing educational opportunities in the form of free home ownership classes and seminars to the public that anyone partaking thereof may advance their knowledge of the responsibilities of home ownership and providing expertise and other forms of support and or charitable services to combat community deterioration there is no evidence that the amendment was filed with the state secretary of state the service issued a favorable determination_letter to org on august 20xx the determination_letter stated that org was exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 the letter aiso determined that the organization was not a private_foundation with the meaning of sec_509 of the code because it was described in sec_509 and b a vi org has never filed form_990 on march 20xx the irs requested information in information document requests idrs and to determine if the organization continues to qualify for exemption under sec_501 cx3 idr requested in part a description of the organization's programs including the funding sources a sample copy of a down payment assistance contract minutes of meetings of the goveming body a copy of the organization's website copies of promotional materials copies of sample correspondence and acknowledgements sent to contributors a manual of standard operating procedures copies of loan agreements a chart of accounts general ledger and working trial balance copies of journals a check register down payment assistance transactions and closing statements and a list of home sellers names addresses and social_security numbers idr requested copies of form sec_941 and w-2 prepared for the year ending december 20xx it also requested copies of forms for the years ending december 20xx and december 20xx if filed as well as copies of audit reports for the years ending december 20xx december 20xx and december 20xx receiving no response this agent contacted president who first stated that he had sent a letter responding to the information request by noting that he had provided all the information to agent irs sb_se and was waiting for her to retum the original records when asked if he could forward a copy of his fetter to me he ssid that his brother had mailed it and he would have to check with his brother president later stated that he had contacted his brother and the brother had misplaced the letter spoke with agent and informed president that there were a number of items had requested on idrs and that were not included in the materials provided to agent as a result the irs issued idrs and on april 20xx idr requested information specific to the organization's down payment assistance program idr included copies of idrs and idr noted that president had stated that the materials pertaining to the first three information requests had been submitted to agent of sb_se and asked that president indicate which of the requested items on each idr has been provided to agent for each item that was not provided president was asked to state why the materials had not been submitted ina letter dated may 20xx president responded that all of the items requested in drs and had been provided to agent agent has forwarded copies of document receipt form_2725 prapared by herself which confirm that the only documents submitted by president consist of original faxed copies of gift funds request forms closing agent instructions purchase contract addendums and settlement statements for a five month period in 20xx original wire transfer logs dating from january 20xx through december 20xx check vouchers from org a copy of one cashiers check and copies of four funds transfer receipts there is no indication that the information requested in idrs and was submitted to agent president has stated that he has no furthar documentation in response to idr question which asked that the organization indicate the percentage of time and resources devoted to down payment assistance president stated that of the organization's time and resources are devoted to providing down payment assistance to low and moderate income individuals in response to idr question which asked if the organization engaged in any other activities beyond providing down payment and closing cost assistance president responded that org engages in no other activities in response to idr question which asked for a description of the sources of revenues received by org president responded that revenues consist of a flat fee paid_by the home seller in response to idr question which asked for a description of the flow of funds relating to the organization's home down payment closing costs assistance program president responded that the seller enrolls his home org provides the down payment to the seller and the home seller pays a fee in response to idr question which asked which home sellers are eligible to participate in the organization president responded that all home sellers that are selling their private homes are eligible to participate on june 20xx idr was issued it included a copy of revenue_ruling 20xx-27 the idr asked the organization to provide a detailed description of why it believes it is operated for charitable purposes the idr also asked the organization to distinguish between its operations and those described in situation of rev_rul 20xx-27 org responded that about of our revenue does come from home seliers but the bulk of our suppart comes from contributions from the generat public which is also used to fund our other activities such as our utility and mortgage assistance programs in his response to idr president had stated that of the organization's revenue is derived from home sellers and that org is engaged in no activities other than down payment and closing cast assistance he has provided no documentation to support either statement law tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no’ part of the net_earnings inures to the benefit of any private_shareholder_or_individual see sec_501 sec_501 of the code provides for the exemption from federal income sec_1 c -1 c of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarity in activities that accomplish exempt purposes specified in sec_501 cx3 an organization must not engage in substantial activities that fail to further an exempt_purpose in better business bureau of washington d c v us u s big_number the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly fexempt purposes sec_1_501_c_3_-1 dx 1kli provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 x3 -1 d defines the term charitable as used in sec_501 c as including the relief of he poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to iessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1 c -1 provides in part that the term educational as used in sec_501 relates to the instruction of the public an subjects useful to the individual and beneficial ta the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business internal_revenue_code sec_7602 provides the authority to examine books_and_records sec_6001 of the code provides for the need for adequate_records sec_1 6100-ke provides in part that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law’ easter house v us cl_ct affd f 2d78 fed cir the us court of federal claims considered whether an organization that provided an adoption and related health services to pregnant woman who agreed to place their newhoms for adoption through the organization qualified for exemption under sec_50i c the court concluded that the organization did not qualify for exemption under s0kc because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services mersty complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operations of an adoption service which in and of itseif did not serve an exempt_purpose the organization did not provide health-related services to unwed mothers who wished to keep their children or who arranged for an adaption independent of the organization the organizations sole source of support was the fees it charged adoplive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of education and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_5o0l c easter house 2cl ct pincite 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 c3 because it served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organizations graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organizational insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve private interests within the meaning of sec_501 -1 d i the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that is activities benefited mambers of the class in a non-select manner american campaign academy t c pincite 88_tc_1 affd without published opinion f 20d 4th cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exctusively charitable purposes revrul_67_138 c b held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resaie at cost and jending aid in obtaining home construction toans rey rul 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families whe could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possibie the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed rev_rul 1972_1_cb_147 held that an organization that provided housing to low-income families did not qualify for exemption under sec_501 c because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest revrul_72_559 1972_2_cb_247 held that an organization that subsidized recent law graduates during the first three years of their practice to enable them to establish tegal practices in economically depressed communities that have a shortage of available legal services and fo provide free legal services to needy members of the community qualified for exemption under sec_501 cx3 although the recipients of the subsidies were not themselves members of a charitable_class the resulting benefit to them did not detract fram charitable purposes rather the young lawyers were merely the instruments by which the organization accomplished the charitable purpose of providing free legat services for those unable to pay for or obtain such services rev_rul 1974_2_cb_162 held that an organization providing low-cost or long-term loans to cr equity investments in businesses operating in economically depressed areas qualified for exemption under sec_501 cx3 the organization provided financial assistance only to businesses that were unable to obtain funds from conventional sources and gave preference to businesses that would provide training and employment opportunities for unemployed or under- employed area residents although some of the individual business owners receiving financial assistance from the organization were not themselves members of a charitable_class the benefit to them did not detract from the charitable character of the organization's program as in revrul_72_559 the recipients of aid were instruments for accomplishing the organization's charitable purposes revrul_76_419 1976_2_cb_146 held that an organization that converts blighted land in an economically depressed community to an industrial park and leases space on favorable terms to businesses that agree to hire a significant number of unemployed area residents and train them in needed skilts qualifies for exemption under sec_501 c the organization furthered charitable purposes by improving economic conditions for the poor and distressed and combating community deterioration the organization offered inducements to businesses solely for the purpose of advancing charitable goals example situation per internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx-27 under y's grant making procedures y's staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and develapers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by yin connection with each of these transactions and the amount of the home seller's payment to y finally does not conduct a broad based fundraising campaign to attract financial support rather most of y's support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance analysis situation per intemal revenue bulletin 20xx-2t may 20xx revenue_ruling 20xx- y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y's grant making staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party ts willing to make a payment to y y's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y's reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y's operations tn this respect is like the organization considered in news-1 which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in news-2 y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in news-2 news-1 and news-3 y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 c government's position internal_revenue_bulletin 20xx-21 may 20xx revenue_ruling 20xx- situation outlined above most closely identifies org' s down payment assistance program tn its analysis it clearly shows org not qualifying as an organization described in sec_501 to finance its down payment assistance activities org relies on seller funding to finance its down payment assistance activities the organization's reliance on these payments for its funding indicates that the benefit to the home seller i sec_4 critical aspect of the organization's like the organization considered in news-1 operations in this respect org is which received all of its support from fees charged to adoptive parents so that the business_purpose of e adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in news-2 org is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in news-2 news-1 and news-3 org also serves an exempt_purpose but because org is not operated exclusively for exempt purposes org does not qualify for exemption from federal_income_tax as an organization described in sec_501 failure to provide relevant information is a sufficient basis for both the service and the courts to refuse to recognize an organization as exempt simply stated the organization must establish the factual basis for its exemption org has failed to establish that it is operated is accordance with internal_revenue_code sec_501 and is compliant with revenue_ruling 20xx-27 the conclusion that org is not operated as a charitable_organization within the meaning of federal tax regulations sec_1 c -1 c rests primarily ‘on an analysis of its sources of revenue and its business activities based on the rationale described in revenue_ruling 20xx- lr b 20xx-21 may 20xx organizations that provide seller-funded down payment assistance to low-income homebuyers do not quaiify as tax-exempt charities taxpayer's position ina letter dated april 20xx org has stated that as of december 20xx the organization ne longer provides down payment assistance to homebuyers conclusion org is not operated exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in lr c s0l c of the intemal revenue cade and big_number c3 -1 sec_1 - i sec_1_501_c_3_-1 g2 sec_1 - d ti sec_1 c '3 -1 of the income_tax regulations
